internal_revenue_service department of the treasury sin 9a washington dc contact person telephone number in reference to op e eo t date dear sir or madam this letter is in response to the request for a ruling submitted by your authorized representative on your behalf ina letter dated march raised in this ruling_request was held on july the conference of right on the issues you are exempt from tax under sec_501 of the you fund an employee welfare plan funds internal_revenue_code are contributed by participating employers and employees and are held for exclusive purpose of administering the employee welfare_benefit_plan for the benefit of participating employees and their beneficiaries active contractor members and their employees insured medical benefits to the participants a collective bargaining agreement you pay premiums to insurance carriers who provide you provide comprehensive medical benefits to you are not operated under the plan is fully each participating employer may choose to cover its hourly under either arrangement employees must work a employees only or all of its employees choose to pay hourly or monthly contributions for hourly employees specified minimum number of hours in order to be elgible for benefits banked to cover periods in which the employee does not work the specific number of hours available to employers contributions may be made to you which cover premiums to be paid in future months hours worked in excess of the required minimum can be under the various payment methods each employer may you propose to set_aside in separate bank account investment_income to pay future insurance premiums and trust expenses resulting from employees who have earned future_benefits by working in excess of the minimum number of hours and employees who are entitled to future_benefits due to the terms of the payment plan selected by their employer you have requested a ruling that your taxable_income does not include investment_income earned on the amounts thus set _aside on the basis that your of t o p q c m c wm sy o9 obligation to pay insurance premiums on behalf of employees with banked hours constitutes claims incurred but unpaid sec_512 of the code provides in relevant part that with respect to an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income sec_512 of the code provides in relevant part that exempt_function_income inciudes income which is set_aside to provide for the payment of life sick accident or other_benefits sec_512 of the code provides in relevant part that a set-aside may be taken into account only to the extent that such set-aside does not result in an amount of assets set_aside for the payment of benefits in excess of the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year sec_419a of the code provides that the account limit for any qualified_asset_account is the amount reasonably and actuarially necessary to fund claims incurred but unpaid and administrative costs with respect to such claims the legislative_history provides a definition of claims incurred but unpaid claims are incurred only when an event entitling the employee to benefits such as a medical expense a separation a disability or a death actually occurs h conf rept no pincite sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a collective bargaining agreement in parker-hannifin corporation v commissioner no date the sixth circuit_court of appeals sustained the decision of the tax_court disallowing a deduction taken pursuant to sec_162 and sec_419 of the code for a contribution for medical benefits for union employees of dollar_figure to a welfare fund made during the year ending date purportedly to cover claims incurred but unpaid as of that date the contribution represented amounts that parker-hannifin estimated would be paid out starting on date parker- hannifin argued that the claims were incurred as of date because it was obligated to pay out these benefits under the terms of its collective bargaining agreement the court acknowledged that parker-hannifin had a contractual obligation to provide these benefits but cited the legislative_history above in disallowing the entire deduction sec_419a provides that the account limit for any qualified_asset_account is the amount reasonably and actuarially necessary to fund claims incurred but unpaid and administrative costs with respect to such claims claims are incurred only when an event such as a medical expense actually occurs a contractual obligation to pay benefits does not satisfy this requirement see parker-hannifin v comm therefore a fully insured plan has an account limit of zero a set-aside may be taken into account only to the extent that it does not result in an amount set_aside that is greater than the account limit since in your case the account limit is zero any amount set_aside would exceed the account limit therefore such a set-aside is not taken into account in determining your taxable_income you are not operated pursuant to a collective bargaining agreement therefore the exception of sec_419a of the code does not apply to you based on the foregoing we rule that your taxable_income includes investment_income earned on amounts set_aside to pay insurance premiums on behaif of employees with banked hours this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the head of this letter we are forwarding a copy of this letter to your key district_director sincerely atevetae v decak geraid v sack chief exempt_organizations technical branch
